Exhibit 99.4 China Armco Metals, Inc. Appoints Three Independent Members to Its Board of Directors SAN MATEO, CA(Marketwire – 10/28/09) - China Armco Metals, Inc. (OTC.BB:CNAM), a distributor of imported metal ore with plans to launch a new state of the art scrap metal recycling facility in China, today announced that the Board of Directors has appointed Tao Pang, Heping Ma and William Thomson as directors of China Armco Metals.In addition, China Armco Metals established an Audit Committee, Compensation Committee and Nominating and Governance Committee and each of the directors were appointed to serve on these committees.The Board has determined that each of the newly appointed directors qualify as independent directors under the applicable rules and regulations of the Securities Exchange Act of 1934. Mr. Thomson has been the president of Thomson Associates, Inc., a leading merchant banking and management company, since 1978.Mr. Thomson’s currently sits on the Board of Directors of a number of publicly traded companies in the U.S. and Canada including China Automotive Systems, Inc., Score Media, Inc., Asia Bio-Chem Group Co. Ltd., and Maxus Technology Corporation. Mr. Thomson received his Bachelors’ Degree in Business Communication from Dalhousie University in 1961, and became a Chartered Accountant affiliated with Institute of Chartered Accountants in 1963. Mr. Thomson qualifies as an audit committee financial expert and will act as the Chairman of the Audit Committee. Mr. Pang is the incumbent Branch Manager of the Bank of China for the Lianyungang Economic and Technological Development Zone for its branch in Lianyungang City, Jiangsu Province of China. Prior to his current position Mr. Pang has served in various capacities for the Bank of China since July 1993 including Secretary to the Branch Manager in the Lianyungang branch as well as Branch Office Manager and President of their Xinpu branch. From September 1988 to July 1993, Mr. Pang taught at Jiangsu Province Haizhou Normal College. Mr. Pang has significant expertise in import and export trading settlements, business and personal loans, as well as stock exchange functions. Mr. Pang has been certified as Senior Financial Managerial Talent by Bank of China and a member of the Outstanding Talent Bank and Reserve Talent Bank of Jiangsu Branch of Bank of China.
